 
 
EXHIBIT 10.5
 
 
 
 
September ___, 2009



[Name of Former Outside
Director of Wendy’s International, Inc.]


Re:           AMENDED 200_ OPTION


At the direction of the Performance Compensation Subcommittee (the “Committee”)
of the Compensation Committee of the Board of Directors of Wendy’s/Arby’s Group,
Inc. (the “Company”), you are hereby notified that the Committee has authorized
the amendment of the non-qualified stock option originally granted to you on May
1, 200_ (the “Option”) pursuant to the Wendy’s 2007 Stock Incentive Plan as
adopted by Wendy's International, Inc. and as in effect on the date of the grant
(the “Plan”) to revise the definition of Retirement for purposes of this
Option.  Unless you reject this amendment as described below, you will be deemed
to accept this amendment.


As amended, “Retirement” shall mean termination of membership on the Board at or
after attaining age 50 with at least two (2) years of service as a member of the
Board, other than by reason of death, Disability or for Cause.  Because you met
this standard on the date you ceased to serve as a member of the Board of
Wendy's International, Inc., this Option now entitles you to purchase ______
shares of Common Stock of the Company at the price of U.S. $____ per share,
which is payable in cash or by check in United States Dollars, Common Shares of
the Company, or other property acceptable to the Committee.  The Option must be
exercised, if at all, on or before September 29, 2012.  The Option cannot be
exercised for fractional shares.


Except to the extent that the Option has been amended as described herein to
revise the definition of “Retirement”, the Option is subject to the terms,
conditions and restrictions of the Plan as in effect on the date of grant and
adjusted to reflect the merger of Wendy's International, Inc. with a subsidiary
of the Company.  Copies of the Plan and current prospectus are enclosed.  At the
time or times you wish to exercise this Option in whole or in part, please refer
to this letter and the provisions of the Plan dealing with methods and
formalities of exercising the Option.


To reject the amendment, contact _______ ______ (___-___-____,
______.______@___________.___) to request a rejection form, which you may
complete and fax back no later than ________ __, 20__.  If you have any
questions regarding this amendment, please feel free to contact me.


Sincerely,


WENDY'S/ARBY’S GROUP, INC.




Wendy E. Henderson
Senior Vice President – Risk Management and Total Rewards

 
 

--------------------------------------------------------------------------------

 
